              Case 2:20-cr-00032-WBS Document 143 Filed 07/27/21 Page 1 of 3


1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for JONTE SCOTT
5

6                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,                 ) No. CR-S-20-32-02 WBS
8
                     Plaintiff,                    )
9                                                  ) APPLICATION FOR TRANSPORTATION
                                                   ) TO SENTENCING HEARING; ORDER
10          v.                                     ) FOR TRANSPORTATION
                                                   )
11
                                                   )
12
     JONTE SCOTT,                                  ) 18 USC §4285
                     Defendant.                    )
13   ================================)
14          Defendant JONTE SCOTT, by and through his attorney, Michael D. Long, hereby
15
     requests the court to order the United States Marshal to pay for his transportation from his home in
16
     Florida to Sacramento, California, for the purpose of attending his sentencing hearing in person.
17

18
            On April 26, 2021, defendant Jonte Scott was released from custody, pursuant to a court

19   order. An investigator drove him straight to the airport. Mr. Scott flew home to Tampa, Florida,

20   using a one-way ticket purchased by friends and family members. Mr. Scott is indigent. In late
21
     April of 2021, he filled out and filed a financial affidavit explaining his financial circumstances,
22
     including that he has been unemployed since 2019. Mr. Scott will not be able to borrow enough
23
     money to fly to Sacramento for our August 9, 2021, sentencing hearing in District Court.
24

25          Application is hereby made for an Order for Transportation and subsistence allowance for

26   defendant Jonte Scott to travel from his home in Tampa, Florida, to Sacramento, California for the
27
     purpose of attending the August 9, 2021, sentencing hearing. Counsel is requesting that Mr. Scott
28




                                                     -1-
              Case 2:20-cr-00032-WBS Document 143 Filed 07/27/21 Page 2 of 3


1    fly to Sacramento on Friday, August 6 or Saturday, August 7, 2021, and subsistence expenses
2
     while traveling to Sacramento, so he can work with undersigned counsel in person to prepare for
3
     sentencing.
4
            Counsel is further requesting that the Court order the United States Marshal to pay for
5

6    lodging for Mr. Scott from Friday, August 6, 2021, through Monday, August 9, 2021, [the day of

7    sentencing] as well as subsistence expenses while in Sacramento for that same time period.
8
            Counsel is aware of the limits in the language of 18 USC §4285, and that the statute is
9
     commonly read to only authorize the Court to order the United States Marshal pay for an indigent
10
     defendant’s transportation to the district where the court is located and subsistence payments only
11

12
     for the date of travel. (See U.S. v Mendoza, 734 F.Supp.2d 281 (2010).) Accordingly, counsel for

13   defendant Jonte Scott makes the alternative request that the Court order CJA re-imbursement for
14   hotel and subsistence expenses for Friday, August 6, 2021, through Monday, August 9, 2021, with
15
     undersigned counsel paying these expenses out of his pocket and then requesting reimbursement
16
     from CJA funds.
17

18
            A hearing is not requested for this application.

19   Dated: July 21, 2021                                      Respectfully submitted,

20                                                             /s/ Michael D. Long__________
                                                               MICHAEL D. LONG
21
                                                               Attorney for Jonte Scott
22

23

24

25

26

27

28




                                                     -2-
              Case 2:20-cr-00032-WBS Document 143 Filed 07/27/21 Page 3 of 3


1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
                              IN THE UNITED STATES DISTRICT COURT
5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
6
     THE UNITED STATES OF AMERICA,                 ) No. CR-S-20-32 WBS
7                    Plaintiff,                    )
                                                   ) ORDER FOR TRANSPORTATION,
8
            v.                                     ) LODGING AND SUBSISTENCE
9                                                  )
     JONTE SCOTT,                                  ) 18 USC §4285
10                       Defendant.                )
     ================================)
11
          The court sees no reason why defendant must travel to Sacramento as early as Friday,
12   August 6, 2021, to attend a hearing on Monday, August 9, 2021. The court sees no reason
13   defendant cannot travel to Sacramento the day before the hearing. Counsel may confer with his
14   client by telephone or video conference at any time before that. Therefore, for the purpose of

15
     defendant Jonte Scott attending his August 9, 2021, sentencing hearing in the Eastern District of
     California, at Sacramento:
16
            IT IS HEREBY ORDERED that the United States Marshal pay for transportation for
17
     defendant JONTE SCOTT from Tampa, Florida, to Sacramento, California, on August 8, 2021, and
18
     for subsistence expenses for that date.
19
            IT IS HEREBY FURTHER ORDERED that the United States Marshal pay for a hotel room
20   for Jonte Scott for the night of Sunday, August 8, 2021.
21          The court finds that Mr. Scott is indigent and financially unable to pay for travel to
22   Sacramento, California. Whether he will need to return to Florida after sentencing, and whether

23   he will need subsistence expenses for the date of sentencing, will depend upon whether he is
     ordered remanded to the custody of the Marshal or allowed to self-report to the institution. This
24
     order is authorized pursuant to 18 U.S.C. §4285.
25

26   Dated: July 27, 2021

27

28




                                                     -3-
